                                            Case 5:20-cv-01381-BLF Document 24 Filed 08/10/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JM GODFREY,
                                  11                                                     Case No. 20-01381 BLF (PR)
                                                       Petitioner,
                                  12                                                     ORDER DENYING MOTION FOR
Northern District of California




                                                 v.
 United States District Court




                                                                                         RECONSIDERATION
                                  13

                                  14     WARDEN PVSP,
                                  15                   Respondent.
                                  16                                                     (Docket No. 22)

                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, filed a petition for a writ of habeas

                                  19   corpus pursuant to 28 U.S.C. § 2254 challenging the denial of resentencing under state

                                  20
                                       law. Dkt. No. 1. On June 30, 2020, the Court dismissed the petition or lack of federal
                                       habeas jurisdiction. Dkt. No. 19. Petitioner has filed a motion for reconsideration. Dkt.
                                  21
                                       No. 22.
                                  22
                                                                              DISCUSSION
                                  23
                                       A.     Standard of Review
                                  24
                                              Where the court’s ruling has resulted in a final judgment or order (e.g., after
                                  25
                                       dismissal or summary judgment motion), a motion for reconsideration may be based either
                                  26
                                       on Rule 59(e) (motion to alter or amend judgment) or Rule 60(b) (motion for relief from
                                  27
                                       judgment) of the Federal Rules of Civil Procedure. See Am. Ironworks & Erectors v. N.
                                  28
                                           Case 5:20-cv-01381-BLF Document 24 Filed 08/10/20 Page 2 of 4




                                   1   Am. Constr. Corp., 248 F.3d 892, 898-99 (9th Cir. 2001). The denial of a motion for

                                   2   reconsideration under Rule 59(e) is construed as a denial of relief under Rule 60(b). See

                                   3   McDowell v. Calderon, 197 F.3d 1253, 1255 n.3 (9th Cir. 1999) (citation omitted) (en

                                   4   banc).

                                   5            Motions for reconsideration should not be frequently made or freely granted; they

                                   6   are not a substitute for appeal or a means of attacking some perceived error of the court.

                                   7   See Twentieth Century - Fox Film Corp. v. Dunnahoo, 637 F.2d 1338, 1341 (9th Cir.

                                   8   1981). “‘[T]he major grounds that justify reconsideration involve an intervening change of

                                   9   controlling law, the availability of new evidence, or the need to correct a clear error or

                                  10   prevent manifest injustice.’” Pyramid Lake Paiute Tribe of Indians v. Hodel, 882 F.2d

                                  11   364, 369 n.5 (9th Cir. 1989) (quoting United States v. Desert Gold Mining Co., 433 F.2d

                                  12   713, 715 (9th Cir. 1970)).
Northern District of California
 United States District Court




                                  13            1.     Rule 59(e)

                                  14            A motion to alter or amend judgment under Rule 59 must be made no later than

                                  15   twenty-eight days after entry of judgment. See Fed. R. Civ. P. 59(e) (effective Dec. 1,

                                  16   2009); Classic Concepts, Inc. v. Linen Source, Inc., 716 F.3d 1282, 1286 (9th Cir. 2013).

                                  17   A motion for reconsideration under Rule 59(e) “‘should not be granted, absent highly

                                  18   unusual circumstances, unless the district court is presented with newly discovered

                                  19   evidence, committed clear error, or if there is an intervening change in the law.’”

                                  20   McDowell 197 F.3d at 1255.

                                  21            Petitioner asserts that the Court erred in failing to consider the two cases in his

                                  22   petition: “US. V. Willis and Sessions v. Demaya,” asserting that these cases establish that

                                  23   there is an undeniable constitutional question in his case. Dkt. No. 22 at 1, 3. United

                                  24   States v. Willis, 795 F.3d 986 (2015), involved a challenge to a federal sentence for

                                  25   violating conditions of supervised release based on the charge of felon in possession of a

                                  26   firearm.1 Contrary to his assertion, the Court finds no reference to “Sessions v. Demaya”

                                  27
                                       1
                                  28    Plaintiff fails to provide a full citation for “US v. Willis (2015),” using it as a citation for
                                       “definition of use of a firearm.” Dkt. No. 1 at 5. A Westlaw search yielded only this case.
                                                                                        2
                                             Case 5:20-cv-01381-BLF Document 24 Filed 08/10/20 Page 3 of 4




                                   1   in the petition. Dkt. No. 1. But even if there were, Petitioner fails to establish the

                                   2   relevance of Sessions v. Dimaya, 138 S. Ct. 1204 (2018), which involved a petition for

                                   3   review in an immigration case challenging the classification of his state convictions as

                                   4   “crimes of violence” under federal law that was used as a basis for his deportation. The

                                   5   Court finds no clear error in its dismissal of the petition for lack of federal habeas

                                   6   jurisdiction because Petitioner’s claims essentially involved the interpretation and

                                   7   application of state sentencing laws and did not give rise to a federal question. Dkt. No. 19

                                   8   at 3-4. Petitioner’s reliance on the two cases mentioned above does not change this result.

                                   9   Accordingly, the motion for reconsideration under Rule 59(e) is DENIED.

                                  10            2.    Rule 60(b)

                                  11            Rule 60(b) lists six grounds for relief from a judgment. Such a motion must be

                                  12   made within a “reasonable time,” and as to grounds for relief (1) - (3), no later than one
Northern District of California
 United States District Court




                                  13   year after the judgment was entered. See Fed. R. Civ. P. 60(b). A Rule 60(b) motion does

                                  14   not affect the finality of a judgment or suspend its operation, see id.; therefore, a party is

                                  15   not relieved of its obligation to comply with the court’s orders simply by filing a Rule

                                  16   60(b) motion. See Hook v. Arizona Dep't of Corrections, 107 F.3d 1397, 1404 (9th Cir.

                                  17   1997).

                                  18            Rule 60(b) provides for reconsideration where one or more of the following is

                                  19   shown: (1) mistake, inadvertence, surprise or excusable neglect; (2) newly discovered

                                  20   evidence which by due diligence could not have been discovered in time to move for a new

                                  21   trial; (3) fraud by the adverse party; (4) the judgment is void; (5) the judgment has been

                                  22   satisfied; (6) any other reason justifying relief. Fed. R. Civ. P. 60(b); School Dist. 1J v.

                                  23   ACandS Inc., 5 F.3d 1255, 1263 (9th Cir.1993). Based on Petitioner’s argument discussed

                                  24   above, none of these reasons are a basis to justify reconsideration in this case.

                                  25   Accordingly, the motion for reconsideration under Rule 60(b) is DENIED.

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                      3
                                            Case 5:20-cv-01381-BLF Document 24 Filed 08/10/20 Page 4 of 4




                                   1                                                 CONCLUSION

                                   2             For the reasons discussed above, Petitioner’s motion for reconsideration, Dkt. No.

                                   3   22, is DENIED. He may seek an appeal with the Ninth Circuit.

                                   4             This order terminates Docket No. 22.

                                   5             IT IS SO ORDERED.

                                   6   Dated:              August 10, 2020                   ________________________
                                                                                             BETH LABSON FREEMAN
                                   7                                                         United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Denying Motion for Recon.
                                  25   P:\PRO-SE\BLF\HC.20\01381Godfrey_deny-recon

                                  26

                                  27

                                  28
                                                                                         4
